NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 11 2022
                                                                     MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.   21-10111

                Plaintiff-Appellee,             D.C. Nos.
                                                2:11-cr-00210-JAM-2
 v.                                             2:11-cr-00210-JAM

NADIA KUZMENKO, AKA Nadia Reyes,
                                                MEMORANDUM*
                Defendant-Appellant.

                   Appeal from the United States District Court
                       for the Eastern District of California
                    John A. Mendez, District Judge, Presiding

                           Submitted February 9, 2022**
                             San Francisco, California

Before: HURWITZ and VANDYKE, Circuit Judges, and ERICKSEN,*** District
Judge.

      Nadia Kuzmenko was sentenced to 96 months’ imprisonment in 2015 for wire

fraud. In March 2021, she moved for compassionate release under 18 U.S.C.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Joan N. Ericksen, United States District Judge for the
District of Minnesota, sitting by designation.
§ 3582(c)(1)(A)(i). The district court denied the motion, concluding that Kuzmenko

failed to establish extraordinary and compelling circumstances warranting relief,

and, even if she had, reduction of her sentence was not appropriate under the

sentencing factors in 18 U.S.C. § 3553(a). Reviewing for abuse of discretion, see

United States v. Aruda, 993 F.3d 797, 799 (9th Cir. 2021) (per curiam), we affirm.

      A district court may base its denial of a motion for compassionate release

solely on the § 3553(a) factors. See United States v. Keller, 2 F.4th 1278, 1284 (9th

Cir. 2021). The district court did not abuse its discretion in doing so here. The court

accurately noted that Kuzmenko had served only 14.5 months of a 96-month

sentence and concluded that granting § 3582(c)(1)(A)(i) relief “at this point would

undermine the 18 U.S.C. § 3553 sentencing factors by minimizing the original

sentence’s deterrent effect, failing to provide just punishment, and failing to promote

respect for the law.” Moreover, the same district judge presided over Kuzmenko’s

5-week trial, and had sentenced Kuzmenko to a below-Guidelines term after

carefully analyzing the § 3553(a) factors. See United States v. Wilson, 8 F.4th 970,

977 (9th Cir. 2021) (noting that a minimal explanation for denying a § 3582(c)(2)

motion from the sentencing judge suffices in light of “the deference due to the

judge’s professional judgment and the context of a particular case”).

      AFFIRMED.




                                          2